DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 14-29 are pending and are subject to this Office Action. Claims 14-28 have been amended. Claim 29 is new. 

Drawings
The drawings were received on 08/08/2022.  These drawings are acceptable.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 08/08/2022 containing amendments and remarks to the claims.
The objections of claims 22, 26, 27 and 28 for minor informalities are withdrawn due to amendments made to the claims. 
The rejections of claims 14-28 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. 

Response to Arguments
Applicant’s arguments, see pages 5-11, filed 08/08/2022, with respect to the rejection(s) of claims 14-28 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended the claims to require the presence of at least 0.1 to 60 wt% of B1 component in addition to the A component. The previously presented claims encompassed embodiments in which the feed may be 100% by weight polystyrene. The prior art of record King (U.S. 2,395,829) fails to disclose the presence of a polyolefin in the starting material. As King was relied upon as the primary reference and the Applicant has amended the claims around King, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. 

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16-22, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anastasijevic et al. (WO 2014/040634 A1), in view of King (U.S. Patent No. 2,395,829).
In regards to claim 14, Anastasijevic discloses a method for recycling plastic waste comprising:
pyrolyzing plastic waste in a reactor via thermal energy at a temperature of between 350 and 500oC to produce gases comprising monomers and oligomers, wherein the plastic waste may comprise polystyrene and the pyrolysis produces styrene monomers and oligomers (p. 2, lines 26-30; p. 8, lines 7-9, p. 12, line 1-21; p. 14, lines 4-5);
discharging and collecting the gases and condensing the monomers and oligomers (p. 13, lines 28-29; p. 14, lines 4-5).
Anastasijevic discloses that the plastic waste comprises preferably at least 90 wt% polymethyl methacrylate, polypropylene, polyethylene, polystyrene, polyethylene terephthalate, polytetrafluoroethylene or mixtures thereof (p. 1, lines 5-8; p. 5, lines 15-18 and 26-27), and a maximum of 10 wt% impurities including polyvinyl chloride (PVC) (p. 5, line 27 to p. 6, line 1; p. 6, lines 26-30). Anastasijevic is considered to reasonably disclose a range of polystyrene of 0 to 100 wt%, 0 to 100 wt% polyolefin (e.g. polypropylene and polyethylene), and 0 to 10 wt% impurities including other polymers, metals, and non-molten plastics in the feed. The plastic waste taught by Anastasijevic is considered to encompass ranges that overlap the claimed plastic waste components and therefore the claimed ranges of components are considered prima facie obvious. 
Anastasijevic does not appear to explicitly disclose that the residence time in the pyrolysis zone is 0.1 to 60 minutes, and fractionating by fractional distillation the condensed styrene monomers and oligomers. 
However, King discloses a pyrolytic decomposition of polymers of styrene compounds comprising: 
introducing a styrene-containing polymer into a pyrolysis reactor and decomposing the polymer via thermal energy to form styrene monomers and styrene oligomers, wherein the pyrolysis temperature is from about 350 to 450oC and the pyrolysis time is no more than 20 minutes (p. 1, left column, lines 1-2; p.2, left column, lines 25-48; p. 2, right column, lines 41-42; p. 3, left column, lines 25-40);
collecting the volatile products of pyrolysis and condensing the styrene monomers in a separator (p. 2, right column, lines 20-45; p. 3, left column, lines 40-43); and
fractionating, by fractional distillation, the condensed styrene monomers to form a substantially 100% styrene product (p. 2, right column, lines 45-57). 
King is considered to reasonably teach that residence time for pyrolysis of polymers including polystyrene at overlapping temperatures taught by Anastasijevic of up to 20 minutes, and that styrene monomers may be recovered from condensed pyrolysis products by fractional distillation. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Anastasijevic with the residence time taught by King because both Anastasijevic and King are directed to method of pyrolysis of polymers, including polystyrene, at overlapping temperatures, Anastasijevic is silent in regards to a residence time for pyrolysis and therefore one of ordinary skill in the art would look to a similar process known in the art for suitable conditions, and this merely involves applying a known process parameter to a similar pyrolysis process to yield predictable results. Additionally, it would be obvious to modify the process of Anastasijevic by fractionating the condensed pyrolysis products to recover styrene monomers as taught by King because Anastasijevic teaches that the resulting condensed liquid from pyrolysis of polystyrene containing feeds will comprising styrene monomers and oligomers (p. 14, lines 4-5), King teaches a known separation technique for separating styrene monomers from styrene monomers by fractional distillation of condensed pyrolysis products, and this merely involves applying a known separation technique to a similar pyrolysis process to yield predictable results. 

In regards to claims 16-17, Anastasijevic discloses that the plastic waste may comprise from 0 to 100 wt% polystyrene (p. 1, lines 5-8; p. 5, lines 15-18 and 26-27; p. 13, line 24). The quantity of polystyrene disclosed is equivalent to claimed component A, and therefore overlaps the claimed ranges of at least 1% by weight and at least 10% by weight. 

In regards to claims 18 and 29, Anastasijevic discloses that the plastic waste may comprise polymethyl methacrylate which comprises comonomers of methyl methacrylate (p. 5, line 16). The Examiner notes that the claim allows for 0% of the one or more claimed comonomers and therefore a feed only comprising polystyrene and polyolefins as reasonably suggested by the prior art would make obvious the claimed range. 

In regards to claims 19-21, Anastasijevic discloses that the plastic waste comprises preferably at least 90 wt% polymethyl methacrylate, polypropylene, polyethylene, polystyrene, polyethylene terephthalate, polytetrafluoroethylene or mixtures thereof (p. 1, lines 5-8; p. 5, lines 15-18 and 26-27), and a maximum of 10 wt% impurities including polyvinyl chloride (PVC) (p. 5, line 27 to p. 6, line 1; p. 6, lines 26-30). Based on the teachings of Anastasijevic it would be obvious for one of ordinary skill in the art to recognize that a mixture of polystyrene, at least one polyolefin, and an impurity may have a proportion of polyolefin from 0.1 to 99.9 wt% by weight, a proportion of impurities up to approximately 11.1 wt%, and a proportion of polystyrene from 0.1 to 99.9 wt%, based on the entirety of polystyrene and polypropylene.

In regards to claims 22 and 28, Anastasijevic discloses a temperature range of between 350 and 500oC and King discloses a residence time of up to 20 minutes, as discussed above. The claimed temperature ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 

In regards to claim 25, Anastasijevic discloses that that the pyrolysis may be performed with a catalyst and/or adsorber, and therefore is considered to teach embodiments in which the pyrolysis does not include a catalyst. (p. 6, lines 10-11).

In regards to claim 26, Anastasijevic discloses that the plastic waste may be filtered/cleaned, sorted, and comminuted prior to pyrolysis (p. 6, line 26 to p. 7, line 4).

In regards to claim 27, Anastasijevic discloses that the plastic was may comprise polystyrene, polypropylene and/or polyethylene, and polyvinyl chloride (p. 5, lines 15-18; p. 6, line 1).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anastasijevic et al. (WO 2014/040634 A1) and King (U.S. Patent No. 2,395,829) as applied to claim 14 above, and further in view of Stabel et al. (U.S. Patent No. 5,731,483).
In regards to claim 15, Anastasijevic, in view of King, discloses producing styrene monomers and oligomers, and fractionating the monomers from the pyrolysis liquid, as discussed above. 
Anastasijevic does not appear to explicitly disclose introducing styrene oligomers to a steam cracker. 
However, Stabel, directed to recycling plastics, teaches that distillate feedstocks obtained by pyrolysis of polystyrene waste may be sent to a steam cracker (Abstract; col. 2, lines 35-50). Stabel teaches that the feed to the steam cracker may come from pyrolysis of polymers including styrene polymers (Example 2). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Anastasijevic by introducing pyrolysis products including the styrene oligomers to a steam cracker as taught by Stabel because Anastasijevic, in view of King, teaches that the pyrolysis liquid produced from pyrolysis of polystyrene waste plastic will comprise styrene oligomers which can be separated from styrene monomers, Stabel teaches a known method for which fractions of pyrolysis products from the pyrolysis of styrene polymers may be introduced into a steam cracker for further processing, and this merely involves applying a known technique for processing pyrolysis products to a known method to yield predictable results. 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anastasijevic et al. (WO 2014/040634 A1) and King (U.S. Patent No. 2,395,829) as applied to claim 14 above, and further in view of Yoon et al. (US 2011/0067992 A1).
In regards to claims 23 and 24, Anastasijevic discloses a reactor for pyrolyzing the plastic waste with outlets for resulting gases (p. 9, lines 25-28). 
Anastasijevic does not appear to explicitly disclose that the pyrolysis reactor is a twin-screw extruder, fluidized-bed reactor or microwave reactor, and that shear energy is introduced. 
However, Yoon, directed to recovering styrene monomers by pyrolysis of polystyrene material, teaches that pyrolysis of polystyrene may be carried out in a twin screw type reactor,  ([0039]; [0042]-[0043]), wherein the screw is considered to introduce shear energy into the polystyrene material. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Anastasijevic with the twin-screw extruder pyrolysis reactor of Yoon because Anastasijevic and Yoon are both directed to pyrolysis of polystyrene materials in which molten/melted polystyrene is supplied to a pyrolysis reactor to form styrene monomers, and this merely involves substituting one known pyrolysis apparatus for another with the expectation of success in carrying out a similar polystyrene pyrolysis process. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772